                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MONTRELL ELLIS,

        Plaintiff,
                                                  Case No. 16-cv-390-wmc
   v.

SERGEANT SCHUNK,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case with prejudice.




                    /s/                                01/09/2019
        Peter Oppeneer, Clerk of Court                       Date
